       Case 6:20-cv-01100-ADA-JCM Document 1 Filed 12/02/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 HOPE CUELLER,                                  §
      Plaintiff,                                §
                                                §
                                                §
 v.                                             §           CIVIL ACTION NO.: 6:20-cv-01100
                                                §           (JURY TRIAL DEMANDED)
                                                §
 R&R CONSTRUCTION SERVICES,                     §
 LLC, R&R CONSTRUCTION, INC.,                   §
 AND RICHARD & RICHARD                          §
 CONSTRUCTION CO., INC.,                        §
       Defendants.                              §

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to Title 28 U.S.C. §§1332, 1441(a) and (e), and 1446, Defendant, Richard &

Richard Construction Co., Inc. (“Defendant”), files its Notice of Removal to the United States

District Court for the Western District of Texas, Waco Division, based on diversity of citizenship.

In support thereof, Defendant respectfully shows the following:

                                 A. FACTUAL BACKGROUND

       1.      On August 18, 2020, Plaintiff, Hope Cuellar, initiated a lawsuit against Defendants,

R&R Construction Services, LLC and R&R Construction, Inc., in the 170th Judicial District Court

of McLennan County, Texas. The cause number for the lawsuit is 2020-2548-4. The style of the

lawsuit was Hope Cueller vs. R&R Construction Services, LLC and R&R Construction, Inc. See

Exhibit D-1.

       2.      On October 8, 2020, Plaintiff filed her First Amended Petition and Request for

Disclosure and added Richard & Richard Construction Co., Inc. as a defendant. See Exhibit D-6.

       3.      On November 2, 2020, Plaintiff served process to Defendant. See Exhibit D-5.

                                                                                       Page 1 of 5
       Case 6:20-cv-01100-ADA-JCM Document 1 Filed 12/02/20 Page 2 of 5




       4.       On November 23, 2020, Defendant filed its Original Answer, Request for

Disclosure, and Jury Demand. See Exhibit D-7.

       5.       Defendant files this Notice of Removal within 30 days of receiving service of

Plaintiff’s pleadings. Accordingly, this Notice of Removal is timely. See 28 U.S.C. §1446(b).

       6.       By filing this Notice of Removal, defendant does not waive any defenses that may

be available to Defendant.

       7.       Pursuant to 28 U.S.C. §1446(a), Defendant has attached the following documents

to this Notice of Removal:

               Exhibit A: Civil Cover Sheet;

               Exhibit B: Supplemental Civil Cover Sheet;

               Exhibit C: Docket Sheet;

               Exhibit D: State Court Filings;

                             o Exhibit D-1:     Plaintiff’s Original Petition and Request for
                                                Disclosure;

                             o Exhibit D-2:     Request for Issuance;

                             o Exhibit D-3:     Request for Issuance for Joe Russell;

                             o Exhibit D-4:     Citation and Return of Service for R&R
                                                Construction Services, LLC;

                             o Exhibit D-5:     Citation and Return of Service for R&R
                                                Construction, Inc.;

                             o Exhibit D-6      Letter/Answer from Joe and Susan Russell -

                             o Exhibit D-7:     Citation and Return of Service for Richard &
                                                Richard Construction Co., Inc.;

                             o Exhibit D-8:     Plaintiff’s First Amended Petition and Request for
                                                Disclosure; and




                                                                                        Page 2 of 5
       Case 6:20-cv-01100-ADA-JCM Document 1 Filed 12/02/20 Page 3 of 5




                           o Exhibit D-9:       Defendant Richard & Richard Construction Co.,
                                                Inc.’s Original Answer, Request for Disclosure;
                                                and Jury Demand;

              Exhibit E: List of Parties and Counsel; and

              Exhibit F: Defendant’s Corporate Disclosure Statement.

                                     B. BASIS FOR REMOVAL

       Removal is proper based upon diversity of citizenship under 28 U.S.C. §§1332(a)(1),

1441(a), and 1446.

       1. Plaintiff and Defendant are diverse.

       At all relevant times, Plaintiff was a resident of McLennan County, Texas. See Exhibit D-

6 at Page 1. Whereas, Defendant is a California corporation. Defendant’s primary place of business

is in California. Therefore, Defendant is a citizen of California. Defendant is not a citizen of Texas.

Accordingly, complete diversity exists between Plaintiff and Defendant.

       2. The amount in controversy exceeds the jurisdictional requirements for subject
          matter jurisdiction.

       The amount in controversy exceeds $75,000. In Plaintiff’s First Amended Petition and

Request for Disclosure, Plaintiff affirmatively pled that she is seeking damages “over $200,000

but not more than $1,000,000.” See Exhibit D-6 at Page 2.

       Additionally, Plaintiff is seeking damages for past and future medical expenses, physical

pain and suffering, mental anguish, loss of earning capacity, physical impairment, physical

disfigurement, loss of enjoyment of life, and physical disability. At this time, Plaintiff’s past

economic damages exceed $54,000. This amount does not include all the damages claimed by

Plaintiff. The parties expect Plaintiff’s economic damages to exceed $75,000. Therefore, the

amount in controversy exceeds the jurisdictional requirements for subject matter jurisdiction.




                                                                                           Page 3 of 5
       Case 6:20-cv-01100-ADA-JCM Document 1 Filed 12/02/20 Page 4 of 5




                     C. THE REMOVAL IS PROCEDURALLY CORRECT

       Defendant first received the notice of this lawsuit on November 2, 2020, when Defendant

was served with Plaintiff’s First Amended Petition and Request for Disclosure. See Exhibit D-6.

Therefore, Defendant is filing this Notice of Removal within the 30-day period as required by 28

U.S.C. §1446(b).

       Additionally, venue is proper in this District and Division under 28 U.S.C. §1446(a)

because: (i) this District and Division include the county where the state action is pending; and (ii)

a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

       Furthermore, pursuant to 28 U.S.C. §1446(a), Defendant has attached all pleadings,

process, orders, and all other filings made in the state court action to this Notice of Removal.

       Lastly, pursuant to 28 U.S.C. §1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the filing to Plaintiff. And, pursuant to 28 U.S.C. §1446(d),

Defendant will also file a true and correct copy of this Notice of Removal with the Clerk of

McLennan County, Texas.

                                          D. CONCLUSION

       Based on the foregoing, the exhibits submitted, and other documents filed

contemporaneously with this Notice of Removal, Defendant hereby removes this case to this Court

for trial and determination.




                                                                                          Page 4 of 5
       Case 6:20-cv-01100-ADA-JCM Document 1 Filed 12/02/20 Page 5 of 5




                                    Respectfully submitted,

                                    THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                    By:     /s/ Evan N. Kramer
                                            WILLIAM R. MOYE
                                            State Bar No. 24027553
                                            EVAN N. KRAMER
                                            State Bar No. 11704650
                                            SULEHA F. SHAIKH
                                            State Bar No. 24098411
                                            One Riverway, Suite 1400
                                            Houston, Texas 77056
                                            Phone: (713) 403-8210
                                            Fax: (713) 403-8299
                                            Email: wmoye@thompsoncoe.com
                                                    ekramer@thompsoncoe.com
                                                    sshaikh@thompsoncoe.com

                                            E-Serve: wmoye.service@thompsoncoe.com

                                    ATTORNEYS FOR DEFENDANT, RICHARD &
                                    RICHARD CONSTRUCTION CO., INC.


                               CERTIFICATE OF SERVICE

       I certify that on December 2, 2020, a true and correct copy of the foregoing document was
served on all known counsel of record pursuant to the Federal Rules of Civil Procedure.



                                             /s/ Evan N. Kramer
                                             Evan N. Kramer




                                                                                    Page 5 of 5
